Andrews, Presiding Judge.
In this case, the following circumstances exist and are dispositive of the appeal:
(1) The evidence supports the judgment;
(2) No reversible error of law appears and an opinion would have no precedential value;
(3) The judgment of the court below adequately explains the decision; and
(4) The issues are controlled adversely to the appellant for the reasons and authority given in the appellees’ brief.
The judgment of the court below therefore is affirmed in accordance with Court of Appeals Rule 36.

Judgment affirmed.


Barnes and Adams, JJ, concur in the judgment only.